NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICK GREER,                                     No.    15-35691

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05594-RJB

 v.
                                                MEMORANDUM*
GREEN TREE SERVICING LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Rick Greer appeals pro se from the district court’s summary judgment in his

action alleging Fair Debt Collection Practices Act (“FDCPA”) and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Glenn

v. Washington County, 673 F.3d 864, 870 (9th Cir. 2011). We may affirm on any


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
basis supported by the record. Afewerki v. Anaya Law Grp., 868 F.3d 771, 778

(9th Cir. 2017). We affirm.

      Summary judgment on Greer’s 15 U.S.C. §§ 1692e and 1692g claims

against defendant Green Tree Servicing LLC based on communications received

by Greer before July 25, 2013 was proper because Greer failed to file his suit

within one year of Green Tree’s alleged violations. See 15 U.S.C. § 1692k(d) (a

claim under the FDCPA must be brought “within one year from the date on which

the violation occurs”).

      Summary judgment on Greer’s §§ 1692e and 1692g claims against Green

Tree based on communications received by Greer after July 25, 2013, and against

defendants Northwest Trustee Services, Inc. and RCO Legal, P.S., was proper

because the communications were not attempts to collect a debt as defined by the

FDCPA. See Ho v. ReconTrust Co., 858 F.3d 568, 572 (9th Cir. 2017) (“[A]ctions

taken to facilitate a non-judicial foreclosure . . . are not attempts to collect ‘debt’ as

that term is defined by the FDCPA.”); Dowers v. Nationstar Mortg., LLC, 852 F.3d
964, 970 (9th Cir. 2017) (explaining that “while the FDCPA regulates security

interest enforcement activity, it does so only through Section 1692f(6),” and that

“[a]s for the remaining FDCPA provisions, ‘debt collection’ refers only to the

                                            2                                      15-35691
collection of a money debt”).

      The district court properly granted summary judgment on Greer’s claims

under § 1692f because Greer failed to raise a genuine dispute of material fact as to

whether defendants’ conduct was unfair or unconscionable. See 15 U.S.C.

§ 1692f(6); Ho, 858 F.3d at 573 (§ 1692f(6) only protects a consumer against

abusive practices of a security enforcer); Dowers, 852 F.3d at 971 (discussing

protections for borrowers set forth in § 1692f(6)).

      The motion of Northwest’s counsel, RCO Legal, to withdraw (Docket Entry

No. 34) is granted. The Clerk shall serve this order on Northwest Trustee Services,

Inc. at the address provided in counsel’s motion to withdraw: General Counsel,

13555 S.E. 36th St., Ste. 300, Bellevue, WA 98006.

      AFFIRMED.




                                          3                                   15-35691